    Case: 1:19-cr-00277 Document #: 110 Filed: 07/15/21 Page 1 of 5 PageID #:851




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )      No. 19 CR 277
               v.                              )
                                               )      Judge Edmond E. Chang
CONCEPCION MALINEK                             )

                        MOTION OF THE UNITED STATES FOR
                       ENTRY OF FINAL ORDER OF FORFEITURE

       The United States of America, through JOHN R. LAUSCH, JR., United States Attorney

for the Northern District of Illinois, moves for entry of a final order of forfeiture as to specific

property pursuant to the provisions of Title 18, United States Code, Sections 1594(d)(1) and (d)(2)

and Federal Rules of Criminal Procedure 32.2, and in support thereof submits the following:

       1.      On October 2, 2019, a superseding indictment was returned charging

CONCEPCION MALINEK, in Counts One through Ten with knowingly providing and obtaining

the labor and services of a person, by means of: (a) serious harm and threats of serious harm to

that person or another person; (b) abuse and threatened abuse of the law and legal process; and (c)

a scheme, plan, and pattern intended to cause the person to believe that, if that person did not

perform such labor and services, that person or another person would suffer serious harm, in

violation of 18 U.S.C. §§ 1589(a)(2), (a)(3) and (a)(4). The superseding indictment sought

forfeiture to the United States of certain property pursuant to the provisions of 18 U.S.C. §§

1594(d)(1) and (d)(2). On July 15, 2020, a bill of particulars was filed seeking forfeiture of certain

property pursuant to the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

       2.      The superseding indictment and bill of particulars sought forfeiture to the United

States of specific property, namely:

               (a)     funds in the amount of $3,549 in United States currency; and
    Case: 1:19-cr-00277 Document #: 110 Filed: 07/15/21 Page 2 of 5 PageID #:852




               (b)     the property located at 3110 South 53rd Court, Cicero, Illinois, 60804 (“the
                       Cicero property”), and legally described as:

               THE SOUTH 2/3 OF LOT 5 AND THE NORTH 2/3 OF LOT 6 IN BLOCK
               4 IN OSBORNE’S ADDITION TO HAWTHORNE, BEING A
               SUBDIVISION OF LOTS 1 AND 2 IN BLADWIN’S SUBDIVISION OF
               THE NORTHWEST ¼ OF SECTION 33, TOWNSHIP 39 NORTH,
               RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
               COUNTY, ILLINOIS.

               Permanent Real Estate Index Number: 16-33-104-051-0000,

pursuant to the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

       3.      On July 31, 2020, pursuant to Fed. R. Crim. P. 11, defendant CONCEPCION

MALINEK entered a voluntary plea of guilty to Count Ten of the superseding indictment, thereby

making the property named in the superseding indictment and bill of particulars subject to

forfeiture pursuant to 18 U.S.C. §§ 1594(d)(1) and (d)(2), which states in part:

               (d)     The court, in imposing sentence on any person convicted of a violation of
                       this chapter, shall order, in addition to any other sentence imposed and
                       irrespective of any provision of State law, that such person shall forfeit to
                       the United States –

                       (1) such person’s interest in any property, real or personal, that was involved
                       in, used, or intended to be used to commit or to facilitate the commission of
                       such violation, and any property traceable to such property; and

                       (2) any property, real or personal, constituting or derived from, any
                       proceeds that such person obtained, directly or indirectly, as a result of such
                       violation, or any property traceable to such property.

       4.      Because of the defendant’s conviction of the above violation, the foregoing

property is subject to forfeiture pursuant to the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).

       5.      On April 22, 2021, this Court entered a preliminary order of forfeiture forfeiting all

right, title, and interest of defendant CONCEPCION MALINEK in the property listed below for

disposition according to law:


                                                 2
    Case: 1:19-cr-00277 Document #: 110 Filed: 07/15/21 Page 3 of 5 PageID #:853




               (a)     funds in the amount of $3,549 in United States currency; and

               (b)     the property located at 3110 South 53rd Court, Cicero, Illinois, 60804 (“the
                       Cicero property”), and legally described as:

               THE SOUTH 2/3 OF LOT 5 AND THE NORTH 2/3 OF LOT 6 IN BLOCK
               4 IN OSBORNE’S ADDITION TO HAWTHORNE, BEING A
               SUBDIVISION OF LOTS 1 AND 2 IN BLADWIN’S SUBDIVISION OF
               THE NORTHWEST ¼ OF SECTION 33, TOWNSHIP 39 NORTH,
               RANGE 13, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
               COUNTY, ILLINOIS.

               Permanent Real Estate Index Number: 16-33-104-051-0000,

Further, the United States Marshals Service was directed to seize and take custody of the property.

Additionally, the United States was ordered to publish notice of its intention to forfeit the property

according to law.

       6.      Pursuant to the provisions of 21 U.S.C. § 853(n)(1), as incorporated by

28 U.S.C. § 2461(c), beginning on May 1, 2021 and continuing for at least 30 consecutive days,

notice of the criminal forfeiture was posted on an official government internet site. A copy of the

certificate of publication is attached as Exhibit A.

       7.      The preliminary order of forfeiture was served pursuant to the district court’s ECF

system as to ECF filers. Notice was also duly served upon the Cook County Treasurer’s Office

and Jeffrey A. Malinek. The certificate of service is attached as Exhibit B. Pursuant to the

provisions of 21 U.S.C. § 853(n)(1), as incorporated by 28 U.S.C. § 2461(c), no other parties are

known to have an interest in the property and accordingly, no other parties were personally served

with a copy of the notice of forfeiture and preliminary order of forfeiture.

       8.      In particular, on May 4, 2021, the United States provided direct written notice to

Jeffrey A. Malinek of the forfeiture action and the government’s intent to dispose of Cicero

property. A special warranty deed indicates that Concepcion Malinek and Jeffrey A. Malinek are

                                                  3
    Case: 1:19-cr-00277 Document #: 110 Filed: 07/15/21 Page 4 of 5 PageID #:854




husband and wife, as tenants by the entirety of the Cicero property, dated May 20, 2008 and

recorded with the Cook County Recorder of Deeds on July 23, 2008. The government sent notice

by certified mail, return receipt requested. A copy of the government’s written notice to Jeffrey A.

Malinek is attached hereto as Exhibit C. Hereafter, the government received by mail a signature-

stamped return receipt card. A copy of the return receipt card is attached hereto as Exhibit D.

        9.      To date, no petition has been filed requesting a hearing to adjudicate any interest as

to the funds in the amount of $3,549, or to the Cicero property, and the time in which to file a

request for a hearing has expired.

        10.     Under 21 U.S.C. § 853(n)(2), as incorporated by 31 U.S.C. § 5317(c), Jeffrey A.

Malinek was required to file its petition for a hearing to adjudicate the validity of its interest in the

Cicero property within 30 days of either the final publication of the government’s notice or Jeffrey

A. Malinek’s receipt of the government’s notice, whichever occurred earlier. 30 days from the end

of publication was June 30, 2021; 30 days from receipt of notice was June 5, 2021.

        11.     Pursuant to 21 U.S.C. § 853(i)(1), as incorporated by 28 U.S.C. § 2461(c), the

Attorney General is authorized to:

                grant petitions for mitigation or remission of forfeiture, restore forfeited
                property to victims of a violation of this subchapter, or take any other action
                to protect the rights of innocent persons which is in the interest of justice
                and which is not inconsistent with the provisions of this section [emphasis
                added].

Accordingly, upon entry of the final order of forfeiture, matters relating to the victims will then be

addressed.




                                                   4
    Case: 1:19-cr-00277 Document #: 110 Filed: 07/15/21 Page 5 of 5 PageID #:855




       WHEREFORE, pursuant to the provisions of 18 U.S.C. §§ 1594(d)(1) and (d)(2).and Fed.

R. Crim. P. 32.2, the United States requests that this Court enter a final order of forfeiture as to

$3,549 in U.S. currency and the Cicero property, in accordance with the draft final order of

forfeiture which is submitted herewith.

                                                     Respectfully submitted,

                                                     JOHN R. LAUSCH, JR.
                                                     United States Attorney


                                              By:    /s/ Christopher V. Parente
                                                     CHRISTOPHER V. PARENTE
                                                     Assistant United States Attorney
                                                     219 South Dearborn Street, Fifth Floor
                                                     Chicago, Illinois 60604
                                                     (312) 353-5300




                                                 5
